DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of species of compound P17 in the reply filed on June 30, 2022 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was found to be allowable.
Therefore, the examination of the Markush claims was extended.  Prior art was found
that anticipates the Markush claims with respect to a nonelected species.  Therefore,
the claims were rejected and nonelected species were withdrawn from further
consideration.  The claims were searched to the extent of the elected species and additionally the nonelected species shown below.
4.	Claims 4, 5, 8, 11 and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on June 30, 2022.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on April 13, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  Signed copies of form 1449 are enclosed herewith.
Status of Claims
7.	Claims 1-3, 6, 7, 9, 10 and 13-20 encompass Applicant’s elected species and are under examination.  Claims 4, 5, 8, 11 and 12 do not encompass Applicant’s elected species and are withdrawn pursuant MPEP 803.02.  Claims 1-3, 6, 7, 10 and 14-20 are rejected.  Claim 13 is objected to.
Claim Objections
8.	Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1-3, 6, 7, 10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 2222334-71-4 (
    PNG
    media_image1.png
    421
    284
    media_image1.png
    Greyscale
).  The reference has a date of December 24, 2019 which antedates the present claims having a filing date of April 13, 2020 with priority claim to foreign application dated February 18, 2020.
	The reference teaches the compound shown above.  The compound corresponds to the present claims in the following manner:  m=n=1; L1=L2=bond; Ar1=Ar2=1st ring of claim 10; X5-X7=CH; X3=X4=CRa wherein Ra form a heteroaromatic ring.  The properties recited in claims 14 and 15 regarding refractive index and extinction coefficient are inherently anticipated because property and structure are inseparable.
10.	Claim(s) 1-3, 6, 7, 9, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109535064 (English language abstract of reference is CN109535064-abstract).  The reference has a publication date of March 29, 2019 which antedates the present claims having a filing date of April 13, 2020 with priority claim to foreign application dated February 18, 2020.
	The reference teaches a compound of structure 
    PNG
    media_image2.png
    163
    271
    media_image2.png
    Greyscale
.  The compound corresponds to the present claims in the following manner:  m=n=1; L1=L2=bond; Ar1=Ar2=phenyl; X4=X6=X7=CH; X3=X5=CRa wherein Ra form an aliphatic ring.  The properties recited in claims 14 and 15 regarding refractive index and extinction coefficient are inherently anticipated because property and structure are inseparable.  The properties recited in claims 14 and 15 regarding refractive index and extinction coefficient are inherently anticipated because property and structure are inseparable.  The reference further teaches a display panel comprising an organic light emitting device comprising an anode, a cathode and a light emitting layer between the anode and cathode.  The reference teaches a capping layer located the cathode facing away from the anode wherein capping layer comprises the compound shown above.  See English language abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626